Citation Nr: 0827307	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-30 792	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas




THE ISSUE

Entitlement to a rating in excess of 30 percent for 
sinusitis.




ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to July 1971 and from April 1972 to July 1989.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) that, in pertinent part, increased the rating of 
irritable bowel syndrome (IBS) to 30 percent, effective March 
30, 2005, and continued a 10 percent rating for sinusitis.  
An August 2006 rating decision increased the rating of 
sinusitis to 30 percent, effective May 17, 2004.  The veteran 
continues to express dissatisfaction with the rating assigned 
to his service-connected sinusitis; thus the matter remains 
on appeal.  In his September 2006 VA Form 9, substantive 
appeal, the veteran requested a hearing before the Board; he 
later revoked this request in a letter received in December 
2007.

The veteran had also initiated an appeal of the rating 
assigned for IBS.  Notably, he the veteran did not file a 
notice of disagreement (NOD) in this matter concurrently with 
his April 2006 NOD for sinusitis, but rather raised 
disagreement with the rating assigned for IBS in his 
September 2006 substantive appeal regarding sinusitis (on VA 
Form 9),.  A statement of the case (SOC) in the matter of the 
rating for IBS was issued in January 2008.  The letter 
accompanying the SOC advised the veteran that, "To complete 
[his] appeal, [he] must file a formal appeal."  It further 
advised him that the appeal must be filed "within 60 days 
from the date of [the letter] or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying [the veteran] of the action that [he had] 
appealed."  The veteran did not file a substantive appeal in 
the matter of the rating for IBS, and that matter is not 
before the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302-20.304.


FINDING OF FACT

The veteran's sinusitis is not manifested by chronic 
osteomyelitis following radical surgery, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  

CONCLUSION OF LAW

A rating in excess of 30 percent for sinusitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.97, Diagnostic Code (Code) 6513 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008; 73 Fed. Reg. 
84, 23353 (April 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  April 2005, December 2005, December 
2007, and January 2008 letters explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
December 2007 letter informed the veteran of disability 
rating and effective date criteria.  The claim was 
readjudicated after all critical notice was issued, and 
development sought by the Board was completed.  See January 
2008 Supplemental SOC (SSOC).  The veteran is not prejudiced 
by this process, and it is not alleged otherwise.

The Board is aware that the notice letter does not contain 
the level of specificity set forth in Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008).  However, the Board 
finds that such procedural defect is not prejudicial error 
because of evidence of actual knowledge on the part of the 
veteran, and other documentation in the claims file of such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Notably, the August 2006 statement of the case provided the 
criteria for rating sinusitis.  The veteran's September 2006 
VA Form 9, substantive appeal, indicated an awareness that 
information demonstrating a noticeable worsening or increase 
in severity of the disabilities and the effect such worsening 
has on his employment and daily life is necessary to 
substantiate his claim for a higher evaluation.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant that demonstrate an awareness of what was necessary 
to substantiate his claim.  See Vazquez-Flores, 22 Vet. App. 
at 48-49, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  As noted above, the veteran has had ample 
opportunity to respond/supplement the record and has not 
alleged prejudice from a notice deficiency.  Therefore, 
further notice is not required.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in May 2005.  He was 
afforded an opportunity to have an updated VA examination in 
December 2007.  In a January 2008 letter, the veteran stated 
that he had already had an exam in May 2005, and a second 
exam would only duplicate the first exam.  The veteran has 
not identified any pertinent evidence that remains 
outstanding and in his January 2008 letter indicated that he 
did not have any more information or evidence to submit to 
support his claim.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claim.

B.	Factual Background

June 1989 to February 1997 treatment records from Brooke Army 
Medical Center show that the veteran received treatment for 
allergic rhinitis and chronic sinusitis.

May 2004 to January 2006 VA outpatient treatment records show 
that in May 2004, the veteran complained of a sore throat, 
sinus pain and pressure, and a cough with clear sputum for 
four days.  He was also very tired and achy.  On examination, 
his nasal mucosa was moist and his sinus tender.  Sinusitis 
was diagnosed; an antibiotic and allergy medication were 
prescribed.  Several days later, the veteran complained that 
he was still having a lot of sinus drainage.  It was 
suggested that in addition to his allergy medicine, he try an 
over-the-counter nasal decongestant.  

On May 2005 VA examination, the veteran reported having year-
round allergy problems that were exacerbated during the cedar 
season.  He also complained of recurring sinusitis.  He 
stated that he had a polypectomy in his right maxillary sinus 
in the mid-1980s, and had bilateral maxillary sinus windows 
performed in 1984 and 1989.  He reported having, on average, 
three to four bouts of acute sinusitis annually.  Each 
incident lasted about three to four weeks, and required the 
use of antibiotics.  On physical examination, there was no 
deformity of the nose.  Both nostrils were patent, with fifty 
percent obstruction on the left nostril and serous exudate in 
both nostrils.  No purulent material was noted.  After 
reviewing the claims file, the examiner diagnosed allergic 
rhinitis with chronic recurring sinusitis.

A January 2006 letter from Dr. D.K.H. states that 
radiographic findings on a CT scan of the veteran's neck 
demonstrated an abnormally shaped and malpositioned thyroid 
cartilage, which was confirmed by endoscopic examination.  
There was no evidence of cancer or any other lesions that 
would account for the veteran's symptoms.  

In the veteran's September 2006 VA Form 9, substantive 
appeal, he contended that his malpositioned thyroid cartilage 
increased the severity of his sinusitis, as it affected his 
ability to chew and swallow normally.

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.

The Court recently held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505  
(2007).  The RO has not assigned staged ratings for 
sinusitis; a 30 percent rating has been assigned for the 
entire appeal period.  As findings have been consistent 
throughout, staged ratings are not indicated.  Notably, the 
veteran implicitly concedes this point, as in declining re-
examination he indicated that such would reveal only 
"duplicate" findings.  

The veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The veteran's sinusitis is rated 30 percent under Code 6513, 
which provides for a 30 percent rating when a veteran 
experiences three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An 
"incapacitating episode" means one that requires bed rest 
and treatment by a physician.  38 C.F.R. § 4.97 (to include 
Note following Code 6514).  

The next higher rating (and highest rating under this Code), 
50 percent, is assigned following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  

Initially, the Board notes that, in support of his claim, the 
veteran submitted June 1989 to February 1997 treatment 
records from Brooke Army Medical Center.  However, in a claim 
for increased rating, the primary focus is on the current 
level of the veteran's disability, i.e., the period starting 
from one year prior to the veteran's claim for an increased 
rating.  38 C.F.R. § 3.400(o)(2).  

It is well-established in the record that the veteran 
currently suffers from chronic sinusitis.  On May 2005 VA 
examination, he reported that, on average, he experienced 
three or four bouts of acute sinusitis annually, each episode 
lasting about three to four weeks and requiring use of 
antibiotics.  Such manifestations are consistent with the 
Code 6513 schedular criteria for the 30 percent rating 
currently assigned.  

The next higher (50 percent) rating requires that there have 
been radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Although the veteran has 
undergone a polypectomy and two repositionings of the nasal 
septum, there is no evidence of chronic osteomyelitis.  
Furthermore, the record does not show that the veteran has 
experienced near constant sinusitis with headaches, pain, and 
tenderness of sinus, and purulent discharge or crusting.  In 
that regard it is noteworthy that while he has undergone 
several surgical procedures, May 2004 to January 2006 VA 
outpatient treatment records show he sought treatment for 
sinusitis once in May 2004; and at his May 2005 VA 
examination, he reported experiencing sinusitis only three to 
four times a year, and no purulent material was noted.  He 
has since indicated that re-examination would show only 
duplicate findings.

The veteran argues that he has a malpositioned thyroid 
cartilage, which affects his ability to chew and swallow, and 
thus increases the severity of his sinusitis.  Treatment 
records from Dr. D.K.H. are silent as to any correlation 
between the two conditions.  

The clinical findings shown correlate closely with the 
criteria for a 30 percent rating for sinusitis; the 
additional factors (radical surgery with chronic myelitis, or 
near constant sinusitis with symptoms including purulent 
discharge or crusting) are not shown.  Consequently, a rating 
in excess of 30 percent is not warranted.  

The preponderance of the evidence is against this claim; 
hence, the reasonable doubt provisions cited above do not 
apply, and the claim must be denied.


ORDER

A rating in excess of 30 percent for sinusitis is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


